Citation Nr: 1759037	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-24 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial increased rating in excess of 10 percent prior to October 28, 2016, a rating in excess of 20 percent thereafter through July 27, 2017, and in excess of 40 percent thereafter for a low back disability.


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2000 to January 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2017, the Board remanded the Veteran's claim for further development.  The agency of original jurisdiction (AOJ) substantially complied with the remand directives, and no further development is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. Prior to March 26, 2012, the Veteran's low back disability is manifested by painful motion.

2. From March 26, 2012 to July 27, 2017, the Veteran's low back disability is manifested by painful motion limited to forward flexion to 50 degrees

3. Following July 27, 2017, the Veteran's low back disability is manifested by painful motion limited to forward flexion to 25 degrees.


CONCLUSIONS OF LAW

1. Prior to March 26, 2012, the criteria for a rating in excess of 10 percent for low back disability have not been met.  38 U.S.C. §§ 1155, 5107(b) (West 2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).


2. From March 26, 2012 to July 27, 2017, the criteria for a rating of 20 percent for low back disability, and no more, have been met.  38 U.S.C. §§ 1155, 5107(b) (West 2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

3. From July 27, 2017, the criteria for a rating in excess of 40 percent for low back disability have not been met.  38 U.S.C. §§ 1155, 5107(b) (West 2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA's duty to notify was satisfied for the claim before the Board by letter dated July 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A ( West 2012); 38 C.F.R. § 3.159 (2017).

The record also reflects that VA has made efforts to assist the Veteran in the development of her claim.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), VA medical records, private medical records, VA examination reports, and the statements of the Veteran.  

Further, in a written statement submitted in January 2017, the Veteran stated that she desired to withdraw his appeal for entitlement to TDIU.  Consequently, the Board does not have jurisdiction to review the appeal as to these issues, and the appropriate action by the Board is dismissal.

II. Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The Veteran is rated under Diagnostic Code 5242, which is assigned using the General Rating Formula for Diseases and Injuries of the Spine.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The Veteran contends that her disability has increased in severity.  See May 2012 Notice of Disagreement. 

In a July 2011 Statement in Support of Claim, the Veteran's ex-spouse stated that while married to the Veteran, she would lose total mobility due to back pain and that he would have to assist her with daily activities.  In another statement submitted that same month, the Veteran's uncle stated that he observed her on several occasions having limited mobility and excruciating pain in her back. 

In a July 2011 private medical note, the Veteran was indicated to have a history of severe back pain with headaches.  An MRI found disc pathology with facet hypertrophy at L5-S1 that resulted in some mild involvement of the left L5 nerve root with the neural foramina.

In March 2012, the Veteran attended a Spine VA examination.  The Veteran was diagnosed with degenerative disc disease lumbar spine.  The Veteran reported flare-ups that require her to get help dressing, bathing and doing chores.  She reported constant low back pain without radiation; she denied lower extremity tingling or weakness.  Upon examination, range of motion (ROM) is as follows; forward flexion to 70 degrees, with objective evidence of painful motion at 50 degrees, normal extension with no objective evidence of painful motion, normal right lateral flexion with objective evidence of painful motion at 20 degrees, normal left lateral flexion with objective evidence of painful motion at 20 degrees, normal right lateral rotation with objective evidence of painful motion at 20 degrees, and normal left lateral rotation with objective evidence of painful motion at 20 degrees. The examiner noted that the Veteran has additional limitation of ROM of the back following repetitive-use testing.  Functional loss and/or functional impairment of the thoracolumbar spine were noted as pain on movement.  No ankylosis was noted.  She displayed no muscle guarding or spasms.  Muscle strength was normal and there was no atrophy, her reflexes were normal and straight leg raising was negative.  There was no evidence of radiculopathy and she did have intervertebral disc syndrome (IVDS).

In a May 2012 Correspondence, the Veteran stated that she experiences back pain flare ups where "doing the simplest activity as sneezing can be overwhelming and cause excruciating pain."

A December 2014 emergency department record notes that Veteran's complaint of back or flank pain she described as severe and worsening with movement.  She was noted to have bilateral lumbar spasm, limited range of motion and tenderness to palpation.  A neurological examination was normal, and she was diagnosed with lumbar sprain.  In January 2015, she presented to the emergency room with complaints of low back pain; the pain would radiate from her upper/lower back to her chest.  She again had bilateral spasms and limited range of motion.  A September 2016 private treatment record notes the Veteran's complaint of upper back pain she characterized as constant, moderate in intensity, sharp, and burning. 

An October 2016 private treatment note from Spine Specialist Decompression Center notes the Veteran's complaint of pain and discomfort located over the lower back.  She describes it as sore, burning feeling, stiffness and tingling feeling with constant symptoms.  Discomfort is moderate-severe in nature.  Upon examination, ROM showed flexion to 40 degrees, extension to 35 degrees and 10 degrees with pain, left rotation to 35 degrees and 15 degrees with pain, right rotation to 35 degrees and 15 degrees with pain, left lateral flexion to 40 degrees and 20 degrees with pain, right lateral flexion to 40 degrees and 20 degrees with pain.  No ankylosis was noted.

A May 2017 Houston Spine and Joint Consultants progress note indicated the Veteran presented with low back and neck pain for the last 8 months.  Her ROM was noted to be normal in the lumbar spine in all planes.  In a subsequent May 2017 progress note, the Veteran's ROM was indicated to be limited in all planes.
A June 2017 progress note indicates the Veteran presented with low back and neck pain for the last 9 months.  Her ROM was noted to be limited in the lumbar spine in all planes

In July 2017, the Veteran attended a Back VA examination.  The examiner diagnosed lumbar spine Degenerative disease L3-S1 with radicular symptoms posterior thigh.  She stated that she had frequent flare-ups during which her husband has to assist her to "get up and down."  Her pain, which she said was constant, ranged from a 5-6 to 10 (with 10 being the worst).  She described tingling behind both thighs.  Upon examination, ROM of motion was as follows: forward flexion to 25 degrees, extension to 15 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 20 degrees.  She refused to move any further to reportedly avoid having a flare-up. Veteran did not report flare ups, functional loss and/or functional impairment.  The examiner stated that pain, weakness, fatigability and incoordination did not significantly limit functional ability with repeated use over time.  There was no guarding or spasms noted.  Muscle strength was normal and without atrophy.  Straight leg raising was negative, but there was evidence of mild intermittent pain in both lower extremities, as well as mild paresthesias of the sciatic nerve.  She did not have IVDS.  There was no pain on passive range of motion or with non-weight bearing.  No ankylosis was noted.  

A September 2017 Houston Spine and Joint Consultants progress note indicated the Veteran presented with low back pain.  Her ROM was noted to be severely limited in the lumbar spine in all planes.  An October 2017 progress note indicated the Veteran presented with low back pain.  Her ROM was noted to be severely limited in the lumbar spine in all planes

III. Analysis

Following a review of the relevant evidence of the record, the Board finds that a rating of 10 percent for the Veteran's low back disability, and no more, is warranted for the appeal period prior to March 26, 2012.  In this regard, the Board finds that the evidence of record, to specifically include the Veteran and other's statements regarding her account of severe back pain, is properly contemplated in a 10 percent rating.  There was no evidence during this time period that forward flexion was greater than 30 degrees but not greater than 60 degrees, or that the combined range of motion of the low back was not greater than 120 degrees, or that there was guarding or spasms severe enough to cause an abnormal gait or an abnormal spinal contour.  Accordingly, the Board finds that a 10 percent evaluation assigned adequately compensates the Veteran for the pain and functional impairment caused by her lumbar spine disability period prior to March 26, 2012.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4. 40, 4.59.

Further, following a review of the relevant evidence of the record, the Board finds that a rating of 20 percent for the Veteran's low back disability, and no more, is warranted for the appeal period from March 26, 2012 to July 27, 2017.  In this regard, the Board finds that the evidence of record, to specifically include the March 2012 VA examination it which it was noted that the Veteran's forward flexion ROM was reduced to 50 degrees with painful movement, is properly contemplated in a 20 percent rating.  There was no evidence of forward flexion of 30 degrees or less, nor was there favorable ankylosis of the entire thoracolumbar spine; as a consequence, the evidence does not support the assignment of a 40 percent evaluation during this time period.  While the Veteran did complain of pain, there is no indication that it rose to a level that would be equivalent to a 40 percent rating.  

Finally, following a review of the relevant evidence of the record, the Board finds that a rating of 40 percent for the Veteran's low back disability, and no more, is warranted for the appeal period from July 27, 2017.  In this regard, the Board finds that the evidence of record, to specifically include the July 2017 VA examination with a finding that the Veteran's forward flexion ROM was reduced to 25, is properly contemplated in a 40 percent rating.  The Board notes that there is no evidence in the record that the Veteran suffered from unfavorable ankylosis of the entire thoracolumbar spine and therefore does not demonstrate the symptoms contemplated by a 50 percent disabling rating.

There is also no evidence that the Veteran has IVDS.  Therefore, consideration of an increased rating pursuant to the formula for rating IVDS based on incapacitating episodes is not warranted.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

1. Prior to March 26, 2012, a rating in excess of 10 percent for a low back disability is denied.

2. From March 26, 2012 to October 28, 2016, a rating of 20 percent rating for a low 
back disability is granted.

3. From October 28, 2016 to July 27, 2017, a rating in excess of 20 percent for a low back disability is denied.

4.  A rating in excess of 40 percent from July 27, 2017 for a low back disability is denied.




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


